The State of TexasAppellee/s




                         Fourth Court of Appeals
                               San Antonio, Texas
                                      July 23, 2015

                                   No. 04-14-00709-CR

                              Francisco Javier GONZALEZ,
                                         Appellant

                                            v.

                               THE STATE OF TEXAS,
                                     Appellee

                From the 399th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2011CR9697
                         Honorable Ray Olivarri, Judge Presiding


                                     ORDER
      The Appellant’s Motion for Extension of Time to File Reply Brief is hereby GRANTED.
The Appellant’s reply brief is due August 3, 2015.


                                                 _________________________________
                                                 Sandee Bryan Marion, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 23rd day of July, 2015.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court